DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiments of claim 6 and claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 9-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Moxon ‘494 (US 6,328,494 B1).
Regarding claim 1, Moxon shows a hand tool apparatus (8) having an elongated, adaptive ergonomic handle portion (13 and 14) with two opposing handle ends (free end of 13 and lower end of 14), at least one of the ends providing an instrument portion (16); at least one bendable core (10) extending between the handle ends, the core capable of being selectively bent into a variety of desired shape configurations, and substantially maintaining those shape configuration until the core is intentionally bent into a different desired shape 
As to claim 2, the core (10) is constructed out of an at least one material that is capable of withstanding repeated sterilization and being repeatedly bent or molded into a number of different shape configurations over time (col. 5, lines 42-59).
As to claim 5, the core (10) is a single wire-shaped structure (“solid material”, col. 5, line 49-50).
As to claim 7, the handle portion further comprises a deformable grip portion (14) encasing the at least one core (10).
As to claim 9, the grip portion extends less than an entire length of the handle portion (fig. 1).

As to claims 11 and 12, the grip portion is constructed out of an at least one material that is compatible with human tissue and body fluids, with said material being odorless, tasteless and capable of prevent bacteria growth thereon (col. 9, lines 53-55, “plastics” or “elastomers”, same material as disclosed by applicant).  
As to claim 14, the outer surface of the grip portion is textured for improving grip (“impressions in the grip to accommodate the digits”, col. 9, lines 5-8).
As to claims 15 and 16, the instrument portion is integral with or otherwise permanently engaged with the corresponding handle end, or is removably engageable with the corresponding handle end (col. 5, lines 60-64). 
As to claim 17, at least one of the handle ends provides a tool receiver (e.g., 12) for removably receiving a shank of the instrument portion.
As to claim 18, the tool receiver is constructed out of at least one of a relatively lightweight metal, a polycarbonate, and a plastic material (tool receiver 38 can be made from “metal or plastic”, col. 7, lines 10-21).
As to claim 19, see explanation of claims 1 and 7 above.    	
.

Claims 1, 2, 5, 7-8, 10-12, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lee ‘464 (US 6,527,464 B2).
Regarding claim 1, Lee shows a hand tool apparatus (10) having an elongated, adaptive ergonomic handle portion (12) with two opposing handle ends (figs. 2 and 4), at least one of the ends providing an instrument portion (16); at least one bendable core (14) extending between the handle ends, the core capable of being selectively bent into a variety of desired shape configurations, and substantially maintaining those shape configuration until the core is intentionally bent into a different desired shape configuration (col. 2, lines 6-29); whereby, the handle portion is capable of ergonomically conforming to a hand of a user while shafting a weight of the apparatus and encouraging proper positioning of the instrument portion during use of the apparatus , regardless of a specific procedure to be performed using the apparatus (same structure as claimed, thus Lee is capable of performing same functions).
As to claim 2, the core (14) is constructed out of an at least one material that is capable of withstanding repeated sterilization and being repeatedly bent or molded into a number of different shape configurations over time (Lee can be 
As to claim 5, the core (14) is a single wire-shaped structure (“wire 14”).
As to claim 7, the handle portion further comprises a deformable grip portion (12) encasing the at least one core (14).
As to claim 8, the grip portion extends an entire length of the handle portion (figs. 2 and 4).
As to claim 10, the grip portion is constructed out of a material that is relatively soft, lightweight and thermally insulated (“bendable material, such as nylon or plastic”, col. 2, lines 9-10).
As to claims 11 and 12, the grip portion is constructed out of an at least one material that is compatible with human tissue and body fluids, with said material being odorless, tasteless and capable of prevent bacteria growth thereon (nylon or plastic).  
As to claims 15 and 16, the instrument portion is integral with or otherwise permanently engaged with the corresponding handle end, or is removably engageable with the corresponding handle end (frictional retention/insertion of the instrument tip can be considered removable engagement or permanently engagement). 

As to claim 17, at least one of the handle ends provides a tool receiver (e.g., recesses for receiving eraser 20 and pen tip 16) for removably receiving a shank of the instrument portion.
As to claim 18, the tool receiver is constructed out of at least one of a relatively lightweight metal, a polycarbonate, and a plastic material (tool receiver at the handle end is plastic, col. 3, line 37).
As to claim 19, see explanation of claims 1 and 7 above.    	
As to claim 20, see explanation of claims 1, 7 and 17 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘464 in view of Booker et al. ‘416 (US 6,974,416 B2).
Lee discloses the invention as claimed but for the core being constructed out of an annealed stainless alloy.  Instead, Lee only mentions using a wire as a 
Further, although the combination of Lee and Booker et al. does not show the core being an annealed stainless alloy, a 316LVM 0.064 annealed stainless alloy, or a 316LVM .072 super annealed stainless alloy, it would have been an obvious matter of design choice to select an annealed stainless alloy, a 316LVM 0.064 annealed stainless alloy, or a 316LVM .072 super annealed stainless alloy, since applicant has not disclosed that using a stainless alloy solves any stated problem or is for any particular purpose and it appears that the annealed stainless steel taught by Booker et al. would perform equally well. In re Kuhle, 188 USPQ 7.
13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘464 in view of Edwards ‘842 (US 2008/0131842 A1).
Lee discloses the invention as claimed but for the grip portion being constructed out of a silicone having a hardness of 20-30 +/-5 on the Shore A scale and a textured outer surface.  Edwards teaches a textured grip portion (4) made of silicone having a Shore A hardness sale between 5 and 30, preferably around 20, to give the handle a soft, comfortable, cushioned feeling ([0073]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the grip portion of Lee with the textured silicone grip taught by Edwards to give the handle a soft, comfortable, cushioned feeling.
Allowable Subject Matter
9.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Examples of the cited references:

JP 3212653 U (JP) shows a cutlery having a bendable handle made of a stainless steel core and an elastomer grip.  The grip can be bent in different configurations to fit user’s hand.
US 2007/0127973 A1 (Comstock et al.) shows a bendable cushioning grip having a metal spine and an outer cushioning layer.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
January 23, 2021